Title: Benjamin F. Salvage to Thomas Jefferson, 11 June 1811
From: Salvage, Benjamin F.
To: Jefferson, Thomas


          
            Dear Sir!
            Harisonburg June 11th 1811
          
           I have been informed you want A private secretery. if so I would be happy to serve you in that capasity; I am driven by reduced circumstances to decline the study of the Law. and now wish to place myself in such a situation as would as would enable me to devot part of my time to study while with the other I would earn it. If you should want a young man of this discription you will do me the honour to write & the necessary certificat that will be required. I remain with esteem your humble & obedient servant &c 
          
            Benja F Salvage
        